DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Hartness (US 5,797,249) teaches an apparatus for packaging articles (Fig 1, B) into an opened box (#28). The apparatus of Hartness folds open the cover flaps of the box pre-packaging (see Fig 21. See further col 18, line 63 – col 19, line 53). However, the apparatus of Hartness folds the cover flaps in such a way that all four flaps are folded open (as shown in Figs 1, 2A, and 21) and held in an open state by guide wires (Fig 21, #146 & #154a) during the packaging process. Further, the apparatus of Hartness conveys the box directly below the system for conveying articles (See Figs 1 & 2A). Therefore, the apparatus of Hartness does not anticipate or make obvious the claim elements of claim 1.
Fallas (US 8,997,438 B1) teaches an apparatus for packaging articles (Fig 1A, #10) into an opened box (Fig 1A, #20), utilizing a parallel link robot (Fig 1A, #120) for conveying the articles into the box. The apparatus of Falls further teaches that the parallel link robot loads articles into a “dump bin” (Fig 1a, #140a/140b) until the bin is full. Once full, the 
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 4-9, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731